      Case 2:20-cv-00987-JAM-DB Document 9 Filed 07/28/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KRISTOPHER VIS,                                    No. 2:20-cv-0987 JAM DB P
12                       Plaintiff,
13           v.                                          ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    STEVENSON, et al.,
15                       Defendants.
16

17          Plaintiff is county inmate proceeding pro se and in forma pauperis with a civil rights

18   action pursuant to 42 U.S.C. § 1983. On screening plaintiff’s complaint, this court found plaintiff

19   stated no claims cognizable under § 1983. Plaintiff was given the opportunity to file an amended

20   complaint. (See ECF No. 4.) Since then, plaintiff has filed three documents with this court. In

21   the first document, plaintiff appears to be seeking this court’s intervention in decisions made to

22   medicate him and finding him incompetent. (ECF No. 6.) Second, plaintiff again complains

23   about these decisions and states that he will amend his complaint to allege human trafficking.

24   (ECF No. 7.) In the third filing, plaintiff seeks the appointment of counsel. (ECF No. 8.)

25                                       MOTION TO INTERVENE

26          As best this court can discern from plaintiff’s filings, plaintiff is a pretrial detainee who

27   has been determined to be incompetent by a state superior court pursuant to California Penal

28   Code § 1370. Plaintiff was originally detained at the Sacramento County Mail Jail and is now
                                                        1
      Case 2:20-cv-00987-JAM-DB Document 9 Filed 07/28/20 Page 2 of 4

 1   detained at the Rio Cosumnes Correctional Center (“RCCC”). He states that he began

 2   participating in the Jail Based Competency Treatment (“JBCT”) program there on March 23,

 3   2020. Plaintiff alleges that he will be transferred to Napa State Hospital for “more competency

 4   training.”

 5          Plaintiff also alleges that he is being involuntarily medicated. Involuntary medication

 6   requires a state court order. See Cal. Penal Code §§ 2603 (non-emergency, involuntary

 7   medication of jail inmate requires determination by superior court judge or court-appointed

 8   referee); § 1370 (inmate found incompetent may be involuntarily medicated upon order of

 9   administrative law judge). Based on plaintiff’s filings, it appears that plaintiff’s involuntary

10   medication is the result of a state court order.

11          Both the determination of plaintiff’s incompetency and the determination to involuntarily

12   medicate him were made by state courts. This court may not intervene in those state court

13   proceedings. The Rooker-Feldman doctrine provides that lower federal courts are without subject

14   matter jurisdiction to review state court decisions. State court litigants may therefore only obtain

15   federal review by filing a petition for a writ of certiorari in the Supreme Court of the United

16   States. See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 486-87 (1983);

17   Rooker v. Fidelity Trust Co., 263 U.S. 413, 416 (1923). The Rooker-Feldman doctrine applies

18   even when the state court judgment is not made by the highest state court, see Worldwide Church

19   of God v. McNair, 805 F.2d 888, 893 n.3 (9th Cir. 1986), and when federal constitutional issues

20   are at stake, see Branson v. Nott, 62 F.3d 287, 291 (9th Cir. 1995), overruled on other grounds as
21   stated in Amphastar Pharm. Inc. v. Aventis Pharma SA, 856 F.3d 696, 710 (9th Cir. 2017). The

22   Rooker-Feldman doctrine essentially bars federal district courts “from exercising subject matter

23   jurisdiction over a suit that is a de facto appeal from a state court judgment.” Kougasian v.

24   TMSL, Inc., 359 F.3d 1136, 1139 (9th Cir. 2004).

25          Plaintiff’s challenges to orders regarding his competency and medication appear to be de

26   facto appeals from decisions of a state superior or administrative court. The Rooker-Feldman
27   doctrine bars this court from reviewing or vacating the order of the state court. If plaintiff wishes

28   to challenge the state court order, his recourse is to appeal at the appropriate time. See Cal. Penal
                                                        2
         Case 2:20-cv-00987-JAM-DB Document 9 Filed 07/28/20 Page 3 of 4

 1   Code §§ 1370, 2603; Cal. Wel. & Inst. Code § 5334; see also People v. Christiana, 190 Cal. App.

 2   4th 1040, 1045 (2010) (“an order determining the defendant to be incompetent and committing

 3   him to a state hospital is appealable as a final judgment in a special proceeding”). Because the

 4   federal court lacks jurisdiction to consider plaintiff’s challenges to state court orders regarding

 5   competency and medication, this court will recommend plaintiff’s “motion to intervene” be

 6   denied.1

 7                                    AMENDING THE COMPLAINT

 8           To the extent plaintiff is attempting to amend his complaint by his recent filings, this court

 9   reminds plaintiff of the instructions provided in the June 25, 2020 screening order. In order to

10   amend his complaint, plaintiff must file a completely new complaint, label it a “first amended

11   complaint,” and use the complaint form provided to plaintiff previously by this court. Plaintiff

12   should carefully review the June 25 order to determine the other requirements for amending his

13   complaint.

14                           MOTION FOR APPOINTMENT OF COUNSEL

15           The United States Supreme Court has ruled that district courts lack authority to require

16   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

17   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

18   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

19   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

20   The test for exceptional circumstances requires the court to evaluate the plaintiff’s likelihood of
21   success on the merits and the ability of the plaintiff to articulate his claims pro se in light of the

22   complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th

23   Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances common to

24   most prisoners, such as lack of legal education and limited law library access, do not establish

25   exceptional circumstances that would warrant a request for voluntary assistance of counsel. In

26   1
      As noted by this court previously, to the extent plaintiff is seeking release from custody, the
27   avenue for relief is the habeas corpus statute, 28 U.S.C. § 2254. However, plaintiff is warned that
     he must first seek relief through the state courts by exhausting his state court remedies before he
28   may seek relief under § 2254. See 28 U.S.C. § 2254(b).
                                                         3
       Case 2:20-cv-00987-JAM-DB Document 9 Filed 07/28/20 Page 4 of 4

 1   the present case, plaintiff has not demonstrated that he is raising any claims that this court may

 2   consider. Accordingly, plaintiff has not demonstrated any chance of success on the merits of his

 3   claims and appointment of counsel is not appropriate at this time.

 4            For the foregoing reasons, IT IS HEREBY ORDERED that plaintiff’s motion for

 5   appointment of counsel (ECF No. 8) is denied; and

 6            IT IS RECOMMENDED that plaintiff’s motion to intervene (ECF No. 6) be denied.

 7            These findings and recommendations will be submitted to the United States District Judge

 8   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 9   after being served with these findings and recommendations, plaintiff may file written objections

10   with the court. The document should be captioned “Objections to Magistrate Judge's Findings

11   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

12   time may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951

13   F.2d 1153 (9th Cir. 1991).

14   Dated: July 28, 2020

15

16

17

18

19

20
21

22   DLB:9
     DLB1/prisoner-civil rights/vis0987.tro fr
23

24

25

26
27

28
                                                        4
